Opinion issued August 3, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00785-CV
                           ———————————
                 ROGELIO CASTRO ROMERO, Appellant
                                       V.
                         VICKIE CASTRO, Appellee


                   On Appeal from the 393rd District Court
                            Denton County, Texas
                      Trial Court Case No. 18-1749-393


                         MEMORANDUM OPINION

      Appellant Rogelio Castro Romero appeals the trial court’s final decree of

divorce awarding appellee Vickie Castro spousal maintenance. In one issue, Romero
contends the trial court erred in awarding Castro spousal maintenance under Section

8.051(2)(A) of the Texas Family Code.1

      We affirm.

                                      Background

      Romero and Castro were married in April 2014 and separated in September

2016. Romero filed for divorce in 2018. Castro answered, filed a counter-petition

for divorce, and requested spousal maintenance due to an ongoing disability.

      At the hearing on the parties’ petitions for divorce, three witnesses testified:

Romero, Castro, and Castro’s mother Jenny Cummings. On the issue of her request

for spousal maintenance due to a disability, Castro testified that she fell down the

stairs on April 19, 2016. Romero did not immediately take her to the hospital for

medical attention, but instead waited until April 22, 2016, three days later. In

contrast, Romero testified that the accident happened in the evening, and that

immediately after the accident Castro said she was fine and went to sleep. He

testified that after he went to work the next day, Castro called him and said she was

not feeling well. He left work and took her to the hospital.




1
      Pursuant to its docket-equalization authority, the Supreme Court of Texas
      transferred this appeal to this Court. See Misc. Docket No. 19-9091 (Tex. Oct. 1,
      2019); see also TEX. GOV’T CODE § 73.001 (authorizing transfer of cases). We
      researched relevant case law and did not locate any conflict between the precedent
      of the Court of Appeals for the Second District and that of this Court on any relevant
      issue. See TEX. R. APP. P. 41.3.
                                            2
      Castro testified that, as a result of the fall, she lost her vision for five days and

experienced seizures and memory loss. She was admitted to Harris Methodist

Hospital, where she was diagnosed with a traumatic brain injury (“TBI”) with severe

memory loss. Castro stayed in the hospital for several days. She takes a number of

medications as a result of her accident, including Seroquel, Propranolol, Paxil,

Dexilant, Sumatriptan, and a blood pressure medication, all of which were

prescribed by her neurologist.

      Castro testified that she has trouble forming words, “struggle[s] with some

words and the understanding . . . processes of things,” still has “issues” with her

vision, and only recently began to get some of her memories back and taught herself

how to read. Castro admitted that she was able to drive a car and do math with a

calculator, and that her short-term memory was “[b]etter than it used to be.” Castro

also admitted that she became pregnant at the end of 2016 into 2017, but that she did

not know if the father was Romero or another man named Chauncey Friend. Castro

testified that Friend “pulled a gun” on her and “pulled the trigger trying to kill [her.]”

But “[w]hen the gun did not fire,” Friend hit her over the head with it. Friend was

arrested and is currently serving a six-year sentence for this incident.

      Castro testified that, at the time of the hearing, she was unable to get a job

because she had not been “released to go to work yet” by her family doctor. Castro

testified that “if [she] could work, [she] wouldn’t ask for anything.” But she was


                                            3
“not to the point yet that [she] can go get a job . . . , even though . . . [she] would

love to because [she] can’t live on what [she] make[s].” Castro testified that she

receives Social Security disability benefits payments.

      Castro’s mother, Jenny Cummings, testified that Castro was on several

medications following the accident that she believes affect Castro’s demeanor and

make Castro “volatile.” Cummings testified that Castro still suffers from seizures

and that the medications Castro takes cause “tremendous headaches.” She further

testified that Castro is “gaining ground” but is not “back where [she] need[s] to be.”

Cummings testified that she has seen Castro searching online for jobs, and that

Castro applied for but did not get one job in particular because the medications she

was taking showed up on the drug test. She further testified that Castro “can’t get a

job because nobody will hire [her] because of the medication . . . because [she] get[s]

these tremendous headaches.”

      At the conclusion of the hearing, the trial court granted the divorce, and

awarded each party their tangible personal property in their possession. The trial

court found that Castro was disabled, that she was disabled during the course of the

marriage, and that she therefore qualified for spousal maintenance under Section

8.051(2)(A) of the Texas Family Code. In support of its decision to award spousal

maintenance, the trial court relied on the evidence that Castro receives Social

Security disability payments, as well as the testimony from Castro and Cummings.


                                          4
      On June 14, 2019, the trial court entered the final decree of divorce, which

included the following provision for spousal maintenance:

      The Court finds that VICKIE CASTRO ROMERO is eligible to receive
      maintenance pursuant to Section 8.051(2)(A) of the Texas Family
      Code. IT IS ORDERED that ROGELIO CASTRO ROMERO shall pay
      as maintenance to VICKIE CASTRO ROMERO $567.00 per
      month . . . until the earliest occurrence of one of the following
      events . . . an order of the court following an annual review, at the
      request of the Court or Motion by either party, which may be conducted
      in May of each year, to determine whether or not VICKIE CASTRO
      ROMERO has made reasonable efforts to obtain employment, and
      whether the disability is ongoing.
      Romero moved for a new trial on July 12, 2019, asserting there was

insufficient evidence presented at the hearing to support a finding that Castro was

entitled to spousal maintenance. The motion for new trial was overruled by operation

of law, and Romero appealed.2

                                Spousal Maintenance

      In his sole issue on appeal, Romero argues that the trial court erred in

awarding Castro spousal maintenance because Castro “did not meet the specific

eligibility requirements that [her] physical or mental disability was incapacitating.”3


2
      Romero’s notice of appeal was filed on September 13, 2019, one day after it was
      due. TEX. R. APP. P. 26.1(a)(1). Romero moved for an extension of time to file the
      notice of appeal, which the Court of Appeals for the Second District granted, making
      his September 13 notice of appeal timely.
3
      Castro did not file an appellate brief. She did, however, file a letter dated April 13,
      2021, the date of submission of this appeal, in which she argued that this appeal
      should be denied because her testimony alone was enough to support the trial court’s
      finding on spousal maintenance. Because Castro did not file this letter or an
                                             5
A.    Standard of Review

      A trial court’s award of spousal maintenance is subject to an

abuse-of-discretion review. Brooks v. Brooks, 257 S.W.3d 418, 425 (Tex. App.—

Fort Worth 2008, pet. denied); Pickens v. Pickens, 62 S.W.3d 212, 214 (Tex. App.—

Dallas 2001, pet. denied). The trial court may exercise its discretion to award spousal

maintenance if the party seeking maintenance meets specific eligibility

requirements. Brooks, 257 S.W.3d at 425; Pickens, 62 S.W.3d at 214–15. Under the

abuse-of-discretion standard, legal and factual sufficiency of the evidence are not

independent grounds for asserting error, but they are relevant factors in assessing

whether the trial court abused its discretion. Brooks, 257 S.W.3d at 425; Dunn v.

Dunn, 177 S.W.3d 393, 396 (Tex. App.—Houston [1st Dist.] 2005, pet. denied);

Pickens, 62 S.W.3d at 214.

B.    Analysis

      The trial court awarded Castro spousal support based on Texas Family Code

Section 8.051, which allows a spouse in a divorce proceeding to seek spousal

maintenance if that spouse lacks sufficient property to meet minimum reasonable

needs and cannot support herself due to an incapacitating physical or mental

disability. TEX. FAM. CODE § 8.051(2)(A). As noted above, Romero argues that



      appellee’s brief by the deadline and did not move for an extension of time in which
      to file a brief, despite notice from this Court to do so, we do not consider her letter
      in our analysis.
                                             6
under Section 8.051(2)(A), only “incapacitating” disabilities that cause a spouse to

be unable to earn sufficient income to meet his or her reasonable needs will justify

an award of spousal maintenance. Because Castro was able to perform everyday

functions, such as drive a car and have sexual relations with another man

immediately after the parties separated, and became involved in a violent altercation

with another man who hit her over the head with a gun, Romero argues that Castro

cannot be described as having an incapacitating disability.

      In Pickens, the Dallas Court of Appeals considered the issue of the “quantum

of evidence required to prove incapacity in a spousal maintenance action.” 62

S.W.3d at 215–16. The court rejected the argument that an incapacitating disability

must be established through expert testimony and medical evidence and held that

“[a]bsent a statutory requirement to the contrary, testimony on incapacity need not

be limited to experts; a fact finder may reasonably infer incapacity from

circumstantial evidence or the competent testimony of lay witnesses.” Id. at 215.

The court concluded that “the testimony of the injured party will support a finding

of incapacity even if directly contradicted by expert medical testimony.” Id. at 216.

      The Fort Worth Court of Appeals, the court from which this case was

transferred, has cited Pickens favorably for the proposition that an individual’s

incapacity may be established through the individual’s testimony alone. Brooks, 257

S.W.3d at 425–26. In Brooks, the trial court awarded the wife spousal maintenance


                                          7
based on her testimony that she suffered an incapacitating physical disability. Id. at

424. The wife testified that her health started deteriorating about three years before

trial and that she had three discs in her back “that were out.” Id. at 425. She also

testified that she took epidural steroid injections every six months for about six

weeks that affected her ability to work. Id. Additionally, the wife testified that, while

she was being treated for her back, she had a bone density test performed that

revealed osteoporosis, and that the osteoporosis prevented her from working because

her bones were so brittle that she could break her back, leg, or foot by stepping

wrong. Id. The husband challenged the award, arguing there was insufficient

evidence of an incapacitating disability because the evidence consisted only of the

wife’s own testimony without any supporting medical evidence of her disability. Id.

at 424–25. The court, citing Pickens and two cases from the Corpus Christi Court of

Appeals favorably,4 held there was sufficient evidence to support the trial court’s

conclusion that the wife suffered from an incapacitating disability. Id. at 426.




4
      See Smith v. Smith, 115 S.W.3d 303, 308–09 (Tex. App.—Corpus Christi 2003, no
      pet.) (relying on Pickens and holding that trial court did not abuse its discretion in
      awarding spousal maintenance based on husband’s testimony that aneurysm left him
      incapacitated, despite wife’s testimony that she did not think disability was
      incapacitating); Lopez v. Lopez, 55 S.W.3d 194, 199 (Tex. App.—Corpus Christi
      2001, no pet.) (holding that trial court did not abuse its discretion in awarding
      spousal support for incapacitating disability—diabetes—based on wife’s testimony
      even though husband testified he did not think wife’s diabetes was incapacitating).
                                            8
      Like the wife in Brooks, Castro did not introduce any medical records into

evidence and did not offer any expert testimony at trial. She did, however, testify

that she was disabled after suffering a fall in 2016, which resulted in her being

diagnosed with a TBI. Romero did not dispute her diagnosis. Instead, he testified

about the accident and confirmed that Castro was in the hospital for several days as

a result. Castro testified that she still suffers from memory loss, vision problems, and

seizures, and that she takes several medications as a result of the accident. Finally,

Castro testified that she receives Social Security disability benefits. Cummings

confirmed that Castro still suffers from seizures and “tremendous headaches,” and

that she is not “back where [she] need[s] to be.” Despite Romero’s argument to the

contrary, this is some evidence that the current symptoms of Castro’s disability cause

her to be incapacitated.

      We acknowledge that there is some evidence that Castro can perform certain

tasks or engage in certain activities despite her disability, including driving, reading,

and engaging in sexual relations. This does not, however, mean that Castro’s

physical disability could not be “incapacitating,” particularly in light of the evidence

detailed above. See, e.g., Brooks, 257 S.W.3d at 425–26 (holding there was sufficient

evidence of wife’s incapacitating disability even though husband did not think

disability was incapacitating and wife was able to perform some tasks outside the

home, including assisting elderly woman with running errands and going to doctor);


                                           9
see also Dunaway v. Dunaway, No. 14-06-01042-CV, 2007 WL 3342020, at *6

(Tex. App.—Houston [14th Dist.] Nov. 13, 2007, no pet.) (mem. op.) (recognizing

there was evidence wife could cook, clean, drive, perform household chores, and

otherwise support herself, but holding that trial court did not abuse its discretion in

awarding spousal maintenance in light of other evidence wife had brain damage,

attended special education classes, had deteriorating disc in lower back, suffered

from seizures and depression, and took medication for both).

      Finally, to the extent Romero argues that there is insufficient evidence

connecting Castro’s disability with her inability to work, we disagree. Romero notes

that Cummings testified only that Castro was not hired for one job because the

medications she takes caused her to fail a drug test, not that Castro could not work

because of an incapacitating disability. While it is true that Cummings did not

expressly testify that Castro was unable to work due to her disability, she did testify

that Castro “can’t get a job because nobody will hire [her] because of the

medication . . . because [she] get[s] these tremendous headaches.”

      Further, Castro herself directly addressed her ability to obtain employment in

her testimony. Castro explicitly testified that she is not yet to the point physically

where she can get a job, and that she has not been cleared to return to work by her

doctor. These facts are thus distinguishable from recent cases where the Fort Worth

Court of Appeals has found insufficient evidence to warrant an award of spousal


                                          10
maintenance due to a lack of connection between the spouse’s disability and inability

to obtain employment. See J.F. v. J.F., No. 02-19-00029-CV, 2020 WL 4248681, at

*4 (Tex. App.—Fort Worth July 23, 2020, pet. denied) (mem. op.) (concluding wife

failed to introduce probative evidence to link disability with inability to work where

there was “ample evidence” to the contrary—wife expressly denied she was

disabled, testified that husband, not personality disorder, was what impeded her

ability to work, and there was evidence that wife held multiple jobs while she had

borderline personality disorder); W.D. v. R.D., No. 02-18-00328-CV, 2019 WL

2635563, at *9 (Tex. App.—Fort Worth June 27, 2019, no pet.) (mem. op.) (holding

trial court did not abuse its discretion in refusing to award spousal maintenance

because there was no evidence that wife’s undiagnosed mental disorder kept her

from finding employment and wife explicitly testified that she was able to work at

time of trial).

       After reviewing all the testimony presented at the hearing, we conclude that

Castro presented probative evidence to support the trial court’s award of spousal

maintenance under Section 8.051(2)(A) of the Texas Family Code due to her

incapacitating physical disability. Thus, the trial court did not abuse its discretion by

awarding spousal maintenance.

       We overrule Romero’s sole issue.




                                           11
                                   Conclusion

      We affirm the judgment of the trial court.




                                             Amparo Guerra
                                             Justice

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                        12